Turner, J.
In this case no complaint is made that the court below committed any error during the trial, nor in any charge given to the jury, nor in any refusal to charge. On the trial, the jury heard the testimony of seventy-four witnesses, and returned a verdict sustaining the will. The trial judge, who also heard the testimony and reviewed it on a motion for a new trial based only on the formal grounds, found sufficient evidence to sustain the verdict. After examining this evidence here, this court can not find that the court below erred in overruling the motion for a new trial.

Judgment affirmed.


All the Justices concur.